DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Orimo US 20040109243 A1 of record.
Re claim 1, Orimo teaches a lens apparatus (see abstract line 1) comprising: a lens holding member configured to hold a lens unit (see numeral 3); a base member including an adhesive holding portion opened in an optical axis direction of the lens unit to hold an adhesive, the base member being provided on an outer periphery side of the lens holding member (see 
	Re claim 2, Orimo teaches wherein at least part of an outer peripheral surface of the annular member is in contact with the inner peripheral surface of the base member (see numeral 23 is inside of numeral 25 retention portion of base).
	Re claim 3, Orimo teaches wherein the annular member is fitted on the inner peripheral surface of the base member (see numeral 23 is inside of numeral 25 retention portion of base).
	Re claim 4, Orimo teaches further comprising a biasing member configured to bias the annular member (numeral 23 acts as a biasing member in a similar manner as the washer is a biasing member and annular in the applicant’s specification).
	Re claim 6, Orimo teaches further comprising an adjustment unit configured to adjust at least either one of a relative position and orientation of the lens holding member with respect to the base member (see paragraph 0087).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimo US 20040109243 A1 of record.
Re claim 7, Orimo does not explicitly disclose wherein the lens apparatus is configured to satisfy Rmax < G, where Rmax is a maximum amount of adjustment to a position of the lens holding member by the adjustment unit, and G is a size of a gap between an inner peripheral portion of the annular member and an outer peripheral portion of the lens holding member in a radial direction of the annular member.

However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii, distance and movement of optical elements, position of optical elements and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Re claim 8, Orimo does not explicitly disclose wherein the lens apparatus is configured to satisfy Dw + 2 x Rmax < Db, where Rmax is a maximum amount of adjustment to a position of the lens holding member by the adjustment unit, Db is an outermost diameter of the lens holding member, and Dw is an inner diameter of the annular member.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii, distance and movement of optical elements, position of optical elements and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Cited Prior Art
The prior art made of record in the previous action and not relied upon are considered pertinent to applicant's disclosure. 

US 5144493 A: lens device utilizing adhesives in similar application, biasing annular device
US 5555480 A: lens device teaching washer device for bias as described in applicant specification, adhesive usage in similar application
US 5052781 A: similar use of a washer, bias reduction mechanism included, also utilizes rollers similar to as described in the applicant’s specification
US 6094538 A: utilizes rollers similar to as described in the applicant’s specification, includes use of a washer in similar application to applicant’s specification, and bias adjustment mechanism
US 20060274435 A1: utilizes rollers similar to as described in the applicant’s specification, annular/cylindrical bias mechanism, washer usage
US 20060274430 A1: utilizes rollers similar to as described in the applicant’s specification, annular/cylindrical bias mechanism, washer usage


Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
The applicant makes two arguments in order to challenge the office action dated 8/3/2021.  The first argument is that “Orimo does not teach an adhesive holding portion opened in an optical axis direction of the lens unit to hold an adhesive”.  The second argument is “the locking protrusion 25 is not located inside the base member and is not held by the lens holding member and pressing member.
	The office notes with regard to the first argument that the engagement holes open in three dimensions one of which meet the definition of an optical axis direction of the lens unit.  The claim does not exclude limitations additionally opening in other directions, so therefore the limitations are met.  The applicant further cites a passage from their specification in order to show the difference between the claimed device and the prior art.  Unfortunately these limitations may not be imported from the specification into the claims.  Further if the applicant reviews the figures of Orimo they will note that the area 27-28 which lies inside the engagement hole is shown in this view extending along the optical axis (up and down in this diagram see fig 4).
	
    PNG
    media_image1.png
    229
    191
    media_image1.png
    Greyscale


	The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.
The office is open to consideration of amendments to more clearly claim the structure of the applicant’s device as adjustments in scope could overcome the rejection of record and an interview would be granted for such a purpose.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES R GREECE/            Primary Examiner, Art Unit 2872